Dear Mr. Bruneau:
The Attorney General has requested that I respond to your May 31, 1995 letter requesting that the conclusion of Opinion Number 95-155 be reviewed.
I have reviewed my file on this matter and find that in April I consulted with the Office of State Purchasing to determine the status of the procurement at issue in your opinion request. They put me in touch with a purchasing agent at Metropolitan Development Center who advised me that the contract had been awarded on November 22, 1994 and that no protest had been filed.
I have since reviewed State Purchasing's file and find the complete record of the protest which you filed on November 28, 1994 as attorney for Automatic Coin Enterprises, Inc. This indicates that I was given inaccurate information by Metropolitan Development Center.
Your letter seems to suggest that the issue raised in the November 28 protest and the issue raised in your November 10 opinion request are one and the same, thus justifying a different conclusion than that reached in Opinion Number 95-155. However, the issue in the protest dealt with interpretation of language in the specifications requiring certification of accounting procedures while your opinion request dealt with access to review of bids upon opening. These are separate and distinct issues. Neither your protest letter nor the transcript of the hearing reveals that an issue was made of the timeliness of access to the bid documents.
After a hearing on your protest was held on December 20, 1994, Hearing Officer Graham Peavy denied your protest and let the contract award to the low bidder stand. You did not file an appeal on behalf of your client and therefore the ruling of the Hearing Officer became final.
State Purchasing advises me that no protest has been filed raising the issue of the right to immediately review bid documents at the bid opening, and that is the issue addressed by our opinion. They also advise me that their procedure has now been revised to conform to the suggestion made in the opinion to assure compliance with the Public Records Act. Under these circumstances, we see no need to alter the conclusion of Opinion Number 95-155.
Trusting this answers your inquiries, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           By: ________________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla
Mr. Emile "Peppi" Bruneau, Jr. State Representative 145 Robert E. Lee Blvd., Suite 206 New Orleans, LA  70124
DATE RECEIVED:
DATE RELEASED:
Glenn R. Ducote Assistant Attorney General